DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is sent in response to the Applicant’s communication for amended application S/N 14/024,711, filed on January 27, 2021.  Claims 28 to 37 are currently pending with the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28 to 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 28 recites searching a problem knowledge repository database, using search terms derived from the plurality of parameters, for records correlated with the search terms, and generating an alternative topology using a plurality of parameters and records correlated with search terms, a computed risk of the alternative topology is lower than a computed risk of the proposed topology, and the proposed topology and the alternative topology represent a plurality of nodes and a plurality of communication links between respective pairs of the nodes.
The limitation of searching a problem knowledge repository database, using search terms derived from the plurality of parameters, for records correlated with the search terms, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. 
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements – “receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system”, “searching for functional computer data structures comprising computer records correlated with the search terms”, “displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms”, and “the plurality of parameters include a first software product and a first non-functional component to be used in the functional computer data structures comprising computer records correlated with the search terms”, and “the plurality of parameters include a first software product and a first non-functional component to be used in the architecture”, amount to data-gathering and retrieving steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  Further elaborating, the “functional computer data structures comprising computer records” recited in the “searching for functional computer data structures comprising computer records correlated with the search terms” section of the searching step, amount to generic elements, which are generic computer data structures that are used in the retrieval and transmission of data, that are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and therefore, does not integrate the abstract idea into a practical application.  The limitation “displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic presentation of collected and analyzed data. (See MPEP 2106.05(g)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using functional computer data structures comprising computer records to perform the searching steps amounts to no more than mere e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 29 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 29 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the graphical user interface is configured to receive and display an architectural diagram of the proposed topology, and the architectural diagram includes the plurality of nodes and the communication links”, which further elaborates on the data gathering and presenting steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Claim 30 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 30 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Claim 31 is dependent on claim 30 and includes all the limitations of claim 28.  Therefore, claim 31 recites the same abstract idea of claim 28.  The claim recites the additional limitation of 
Claim 32 is dependent on claim 30 and includes all the limitations of claim 28.  Therefore, claim 32 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link”, which further elaborates on the abstract idea and therefore, does not amount to significantly more than the abstract idea.
Claim 33 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 33 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the input includes, as a parameter, a specific implementation for the first non-functional component”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Claim 34 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 34 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the input includes, as a parameter, a purpose of the first software product”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Claim 35 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 35 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “the input includes, as a parameter, whether the first non-functional component is clustered”, which further elaborates on the data gathering steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Claim 36 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 36 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “computer records identifying a plurality of non-functional components that have been tested and validated; computer records identifying a plurality of combinations of non-functional components and specific implementations therefor; and computer records identifying versioning information for the plurality of non-functional components”, which amount to generic elements as generic computer data structures that are used in the gathering of data, that are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and therefore, does not integrate the abstract idea into a practical application.
Claim 37 is dependent on claim 28 and includes all the limitations of claim 28.  Therefore, claim 37 recites the same abstract idea of claim 28.  The claim recites the additional limitation of “displaying a selectable portion, which when selected, causes the system to retrieve and display additional information including source computer records associated with the computed risk of the alternative topology and the computed risk of the proposed topology”, which further elaborates on the data-presentation, and data-retrieving steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)).  
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.  
Claims 28 to 37, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28 to 32, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), and further in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins.
	As to claim 28:
Arnold discloses:
A computer-implemented method, comprising: 
receiving, as input entered into a graphical user interface, an architecture for a proposed computing system, the user input including a plurality of parameters defining a proposed topology for the proposed computing system [Paragraph 0043 teaches mechanism for configuring computer systems, that allow users to construct topologies, where existing resources in a data center are represented as model elements (units and relationships), where the model is the topology, and the user can add to the topology units representing new resources such as software modules to be installed, data sources, and connecting with relationships that indicate placement and dependencies, in other words, receiving user input, as represented by the user adding units to the topology, which will hereby represent a proposed topology for the computing system;  Paragraph 0054 teaches constructing a topology can be done interactively by dragging and dropping definitions of resources, or description of resources instances, where the constructed topology represents the proposed topology for the computer system];
searching a knowledge repository database, using search terms derived from the plurality of parameters within the user input, for functional computer data structures comprising computer records correlated with the search terms [Paragraph 0054 teaches a search algorithm can be used to execute resolutions, where the search will present to the user choices; Paragraph 0067 teaches identifying problems in a deployment topology, where the problems may be associated with functional and non-functional requirements; Paragraph 0057 teaches validating the model representing the planned computer, network, and software system, where the errors identified are associated with the proposed model and stored in a repository, therefore, a knowledge repository; Paragraph 0060 teaches looking up resolutions for the identified errors associated with the proposed model; Paragraph 0068 teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology; Paragraph 0081 teaches core domain validator defines a hierarchy of deployment problem messages; Paragraph 0095 teaches validator defines problem types for the errors in an ICoreProblemType interface; Paragraph 0062 teaches querying the resolver to determine if there exists any resolutions for a given error status (problem), in other words, searching for records corresponding to the problems associated with the model, where the model is the constructed or proposed topology];
displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search terms [Paragraph 0011 teaches creating a model of a computer system, where upon determining that an error (or problem) exist with the specified model, a determination is made whether there is a , wherein 
the plurality of parameters include a first software product and a first non-functional component to be used in the architecture [Paragraph 0040 teaches resources of a computing system are sometimes referred as units, where every unit is of a particular type, e.g., WebSphereServerUnit (middleware), DataSourceUnit, WindowsOSUnit (software), and is associated with a set of capabilities and requirements, in other words, the resources, which are also referred as units, are the products and components that define the topology, and the units include middleware, ; and
the proposed topology and the alternative topology represent a plurality of nodes and a plurality of communication links between respective pairs of the nodes [Paragraph 0041 teaches units, capabilities, and requirements can be connected via relationships, i.e., hosting relationship, which connects two units, dependency relationships, and membership links, which define containment constraints between group units and the set of elements they contain; Paragraph 0051 teaches a topology composed of multiple elements or units, their hosting relationships (linking the units) and their dependency links, where the new topology enables the communication between applications in websphere and the database, hence, communication links between the nodes; Fig. 5, multiple nodes, and communication links].
Arnold does not appear to expressly disclose a problem knowledge repository; a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Sabharwal discloses:
a problem knowledge repository [Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect that the units or . 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold, to incorporate a problem knowledge repository, as taught by Sabharwal [Paragraph 0011, 0023, 0043, 0046], because both inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the information in the knowledge repository as taught by Arnold could have been modified to include problems associated with the topology components; by taking previous problems into account at the time of generating a transformed topology, identification of otherwise unforeseen consequences or effects that can give rise to further incidents in the information systems, can be proactively identified and prevented (See Sabharwal, Paras [0002], [0054]). 
Neither Arnold, nor Sabharwal appear to expressly disclose a computed risk of the alternative topology is lower than a computed risk of the proposed topology.
Robins discloses:
a computed risk of the alternative topology is lower than a computed risk of the proposed topology [Column 11, lines 33 to 40 teach performing an assessment of a candidate storage configuration in accordance with one or more criteria including risk or reliability, where such assessment may be used to select a particular configuration from multiple candidate storage configurations; Column 42, lines 3 to 17 teach determining a net risk or unreliability for the configuration, and further determining whether the risk or unreliability for the current configuration being assessed is greater than an acceptable threshold of risk, where, when if it is determined that risk is too high, or higher than the acceptable threshold of risk, i.e., does not meet the requirement, processing begins to determine an alternative configuration, in other words, determine an alternative configuration with a lower level of risk than the first configuration;  Column 42, lines 39 to 41 teach determining if alternative configuration meets the risk (risk value is below acceptable threshold of risk) and availability requirements; Column 42, lines 58 to 60 teach if step evaluates to yes, then the alternative configuration is made the new candidate, hence, the risk associated with alternative topology is lower than a risk associated with the proposed topology].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate a computed risk of the alternative topology that is lower than a computed risk of the proposed topology, as taught by Robins [Columns 11, 42], because the inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, and the invention as taught by Sabharwal could have been modified to further determine and provide the user with alternatives in the configuration changes after performing the risk assessment associated with the topology, or modified the determination of alternative topologies as performed by Arnold by incorporating risk level as an additional factor; by determining an alternative topology for the computing system having a lower 

	
As to claim 29:
	Arnold discloses:
	the graphical user interface is configured to receive and display an architectural diagram of the proposed topology, and the architectural diagram includes the plurality of nodes and the communication links [Paragraph 0041 teaches units, capabilities, and requirements can be connected via relationships, i.e., hosting relationship, which connects two units, dependency relationships, and membership links, which define containment constraints between group units and the set of elements they contain; Paragraph 0054 teaches constructing a topology can be done interactively by dragging and dropping definitions of resources, or description of resources instances, by drawing relationships between resources, by defining values of attributes, etc., therefore, receive and display an architectural diagram of the proposed topology].

	As to claim 30:
	Arnold discloses:
the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links [Paragraph 0047 teaches designer can define a new type of constraint link between two existing resource types; Paragraph 0048 teaches configuring the instances at the end of the links or on software modules in order to meet the conditions required by the communication links].

As to claim 31:
	Arnold discloses:
the integration point defines an application programming interface used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database].

As to claim 32:
	Arnold discloses:
the integration point defines a plurality of application programming interfaces used by one of the endpoints of a respective communication link [Fig. 5 teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology; Paragraph 0051 teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database].

As to claim 37:
The combination of Arnold and Robins discloses:
displaying a selectable portion, which when selected, causes additional information including source computer records [Arnold - Paragraph 0077 teaches displaying the topology, the resolution and error level indicators;  Paragraph 0078 teaches a visualization of a model, with possible resolutions, which represent the alternative topology, where the user can click on the error associated with the computed risk of the alternative topology and the computed risk of the proposed topology to be retrieved and displayed [Robins – Column 22, lines 40 to 43 teach displaying in a user interface associated assessment information with respect to reliability and availability]. 

Claims 33, 34, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins, and further in view of Hadar et al. (U.S. Publication No. 2013/0311229) hereinafter Hadar.
As to claim 33:
Arnold discloses all the limitations as set forth in the rejections of claim 28 above, but does not appear to expressly disclose the input includes, as a parameter, a specific implementation for the first non-functional component.
Hadar discloses:
the input includes, as a parameter, a specific implementation for the first non-functional component [Paragraph 0032 teaches information loaded into or manually input into the construction module may include product/service/technology name, description, release dates, version numbers, etc., therefore, a specific implementation for the components, including the non-functional components; Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description].


As to claim 34:
Arnold discloses all the limitations as set forth in the rejections of claim 28 above, but does not appear to expressly disclose the input includes, as a parameter, a purpose of the first software product.
Hadar discloses:
the input includes, as a parameter, a purpose of the first software product [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, a purpose of the first 

As to claim 36:
The combination of Arnold and Sabharwal discloses:
computer records identifying a plurality of non-functional components that have been tested and validated [Arnold - Paragraph 0068 teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology; Paragraph 0081 teaches core domain validator defines a hierarchy of deployment problem messages; Paragraph 0095 teaches validator defines problem types for the errors in an ICoreProblemType interface]; 
computer records identifying a plurality of combinations of non-functional components and specific implementations therefor [Sabharwal - Paragraph 0011 teaches historical information with respect to previous configuration changes, including information with respect to the impact of configuration items or components associated with previous configuration changes, in other words, a problem knowledge repository, which contains information or knowledge associated with configuration changes in the computer system, and including the impact or effect .
Neither Arnold nor Sabharwal appear to expressly disclose computer records identifying versioning information for the plurality of non-functional components.
Hadar discloses:
computer records identifying versioning information for the plurality of non-functional components [Paragraph 0037 teaches each abstraction is associated with metadata that identifies the particular product, service, or technology, e.g., name, vendor name, description, operating characteristics, version numbers, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate computer records identifying versioning information for the plurality of non-functional components, as taught by Hadar [Paragraph 0037], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to proactively identify, assess, and mitigate the risks associated with lack of compatibility and change preparation issues that may arise in enterprise architectures as a result of future changes in the underlying components and their integration of the enterprise architecture, and ensures the availability, sustainability, and overall quality of the enterprise architecture (See Hadar Para [0011]).

35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnold et al. (U.S. Publication No. 2009/0183028) hereinafter Arnold, in view of Sabharwal (U.S. Publication No. 2013/0204837), in view of Robins et al. (U.S. Patent No. 8,880,801) hereinafter Robins, and further in view of Nguyen et al. (U.S. Publication No. 2003/0172145) hereinafter Nguyen.
As to claim 35:
Arnold discloses all the limitations as set forth in the rejections of claim 28 above, but does not appear to expressly disclose the input includes, as a parameter, whether the first non-functional component is clustered.
Nguyen discloses:
the input includes, as a parameter, whether the first non-functional component is clustered [Paragraph 0498 teaches configuring the number of nodes in a cluster of a cluster environment depending on the software and hardware].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the system as taught by Arnold as modified by Sabharwal, to incorporate inputs including, as a parameter, whether the first non-functional component is clustered, as taught by Nguyen [Paragraph 0498], because the inventions are directed to the management and analysis of a computer system’s architecture configuration, or changes in the configuration; incorporating additional details about the components of the system’s topology, enables to improve scalability, availability, reliability, manageability, adaptability, security, and performance of the models (See Nguyen Para [0033]).

Response to Arguments
The following is in response to Applicant’s arguments filed on January 27, 2021.  Applicant's arguments have been fully and carefully considered.  
Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and carefully considered, but they are not persuasive.  
Regarding claim 28, Applicant argues that the claims are not directed to an abstract idea, because “the search step cannot be performed in the human mind, because the human mind is not a “database”, the claim requires searching “computer records correlated with the search terms” which the human mind does not contain, and one cannot search the human mind for “functional computer data structures” as claimed”. 
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that “searching”, in the context of this claim encompasses the user manually or mentally searching for records of problems associated with the proposed topology, by deciding, just by thinking and analyzing the information associated with the proposed topology and information that he/she knows, whether or not a proposed topology represents a risk.  The database is used as a tool to practice the abstract idea.  In other words, the elements “database”, “computer records correlated with the search terms”, and “functional computer data structures”, as explained above, are merely generic computer components recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  These additional elements of using a “database”, “computer records correlated with the search terms”, and “functional computer data structures” to perform the searching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component does not amount to significantly more than the abstract idea.

the human mind cannot convert one information from one form to another, nor automatically generate a message containing the converted information”. 
In response to the preceding argument, Examiner respectfully submits that none of these limitations correspond to the limitations recited in the claims as presently presented.  There is no conversion or transformation of information in the claims as presently presented, and therefore, the limitations recited in the claim are not analogous to these limitations.  The claims as presently presented include the generation of an alternative topology based on the specified parameters by looking up information, performing an analysis, and selecting an appropriate result, which as explained above, is a mental process that can be performed in the human mind.

Regarding claim 28, Applicant argues that “the Examiner’s analysis is internally inconsistent, because elements identified as being abstract ideas are further identified as additional elements”, and more specifically, because “each of the three separate operations recited in claim 30 are further being identified as additional elements”. 
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear to which “three separate operations” have been identified as abstract ideas and further as additional elements.  For the Applicant’s benefit, following further explanation of rejections above.
The limitations that have been identified as abstract ideas are the “searching” limitation in “searching a problem knowledge repository database, using search terms derived from the plurality of parameters, for records correlated with the search terms”, and the “generating” limitation in “generating an alternative topology using a plurality of parameters and records correlated with search terms”, where “a computed risk of the alternative topology is lower than a computed risk of 

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered but they are not persuasive.
Regarding claim 28, Applicant argues that “Arnold fails to teach or suggest “searching a knowledge repository database, using search terms derived from the plurality of parameters within the user input, for functional computer data structures comprising computer records correlated with the search terms””, and more specifically, that “what is being searched is the current topology and what is being searched for are errors in the current topology”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that the claim, as presently presented, requires searching a knowledge repository database, which, based on the broadest reasonable interpretation, is a database or repository containing searching a knowledge repository database, using search terms derived from the plurality of parameters within the user input, for functional computer data structures comprising computer records correlated with the search terms”.
Arnold [Paragraph 0054] teaches a search algorithm can be used to execute resolutions, where the search will present to the user choices, and [Paragraph 0067] further teaches identifying problems in a deployment topology, where the problems may be associated with functional and non-functional requirements, and where the deployment topology is the proposed topology that has been defined by the user.  Arnold [Paragraph 0057] teaches validating the model representing the planned computer, network, and software system, where the errors are associated with the proposed model and stored in a repository, and further [Paragraph 0060] teaches looking up resolutions for the identified errors associated with the proposed model, therefore, searching for computer records based on terms derived from the parameters in the proposed model.  Arnold [Paragraph 0068] further teaches for a given topology there are three sources of validation information, including a first source which constraints the types and values of the deployed model object attributes and relationships, a source of the units, and a third source of information, containing the validator’s declared, where the sources contain the validation information that will be used to search or identify the problems with the topology.  Arnold [Paragraph 0081] teaches core domain validator defines a hierarchy of deployment problem messages, [Paragraph 0095] teaches validator defines problem types for the errors in an ICoreProblemType interface, and [Paragraph 0062] teaches querying the resolver to determine if there exists any resolutions for a given error status (problem), in other words, searching for records corresponding to the problems associated with the model, where the model is the constructed or proposed topology.

Regarding claim 28, Applicant argues that “substituting the alleged “problem knowledge repository” of Sabharwal for the current topology of Arnold would render Arnold incapable of performing its intended function””, and more specifically, that “what is being searched is the current topology for are errors in the current topology”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of Arnold, to incorporate a problem knowledge repository, as taught by Sabharwal, because both inventions are directed to the management and analysis of a computer system’s topology configuration, or changes in the configuration, as further explained in the rejections above, Arnold searches a knowledge repository, and the information in the knowledge repository as taught by Arnold could have been modified to include problems associated with the topology components.  Furthermore, by taking previous problems into account at the time of generating a transformed topology, identification of otherwise unforeseen consequences or effects that can give rise to further incidents in the information systems, can be proactively identified and prevented (See Sabharwal, Paras [0002], [0054]).

Regarding claim 28, Applicant argues that “Arnold does not teach “displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search term”, because the alternative topology is not generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search term”. 
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Arnold discloses “displaying, within the graphical user interface, an alternative topology for the proposed computing system generated using the plurality of parameters and the functional computer data structures comprising computer records correlated with the search term”.
Arnold [Paragraph 0011] teaches creating a model of a computer system, where upon determining that an error (or problem) exist with the specified model, a determination is made whether there is a resolution that exists to correct the at least one error, where a resolution is selected and applied to the proposed model, to form a transformed model, and the transformed model is output to a user, which in other words, is generating a transformed topology using the initial or proposed model, and hence, the parameters of this proposed model, and information that corresponds to the search terms, as represented by the errors or problems, and resolutions. Arnold [Paragraph 0051] teaches generating a transformed topology based on a resolution to resolve the previously determined problems, which adds elements to the topology that resolve the identified constraints, and [Paragraph 0054] further teaches creating all the possible topologies that satisfy all of the constraints and goals.  Arnold [Paragraph 0060] teaches providing a transformed model, and [Paragraph 0067] further teaches identifying and providing options on how the problems can be resolved, where multiple resolutions may be defined for the same problem, and their presentation to the user can be prioritized, the resolutions represent the alternative topology, since they each represent a modification on the proposed topology that will generate a transformed topology.  Finally, Arnold [Paragraph 0099] teaches the transformed model is output to the user.

Regarding claim 30, Applicant argues that “Arnold does not teach “the graphical user interface is configured to receive, from the user and for each of the communication links, an input specifying an integration point for each endpoints of the communication links””, and more specifically, because “Arnold does not teach two integration points specified for each communication link, and that the integration point is defined by an API”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “two integration ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Arnold [Paragraph 0047] teaches designer can define a new type of constraint link between two existing resource types, in other words, the graphical interface can receive input from the user, including specifications of links between resources, and further, Arnold [Paragraph 0048] teaches configuring the instances at the end of the links or on software modules in order to meet the conditions required by the communication links, therefore, including each endpoint of the links.

Regarding claim 31, Applicant argues that “Arnold does not teach “the integration point defines an application programming interface used by one of the endpoints of a respective communication link” because the J2EE Container in Fig. 5 is not tied to a link but rather to a specific node”.
In response to the preceding argument Examiner respectfully disagrees, and respectfully submits that, as per paragraph [0048] of the specification, an integration point is defined by the API used by a node to communicate with the node at the other end of the communication link, in other words, the integration points, or APIs should be tied to nodes, as these are the elements that enable the communication between nodes, and therefore, Arnold discloses “the integration point defines an application programming interface used by one of the endpoints of a respective communication link”.
Arnold [Fig. 5] teaches a transformed topology including a DataSource containing a J2EE container (APIs), connected to the nodes of the topology, and [Paragraph 0047] teaches designer can construct topologies by defining configuration parameters, such as a communication goal, where the designer can define a new type of constraint link between two existing resource types, in other words, the graphical interface can receive input from the user, including specifications of links between resources.  Arnold [Paragraph 0048] teaches configuring the instances at the end of the links or on software modules in order to meet the conditions required by the communication links, therefore, including the integration points that will enable the communication between the nodes and [Paragraph 0051] further teaches transformed topology 500 adds the elements DB2Client, Database Catalog, and a Datasource, where this topology now enables communication between applications on the Websphere application server to the Database.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169